DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwami et al., (JP2015191863A original and machine translation filed with IDS dated 01/27/2020) hereinafter Iwami.
Regarding Claim 1
Regarding Claim 4, Iwami discloses all of the limitations as set forth above. Iwami further discloses a remote control “6” (Iwami [0031]) such as a manual operation type (Iwami [0031]), reading on operated by a user, wherein the alarm issuing means “53” (Iwami [0042]), or output unit, is configured to output to the remote control “6” the information related to the number of stop times (Iwami [0059]).
Regarding Claim 5, Iwami discloses all of the limitations as set forth above. Iwami further discloses wherein the number of stop times includes a number of normal stop times “Nc” (Iwami [0042]) in which the fuel cell system performs a normal stop (Iwami [0041]).
Regarding Claim 6, Iwami discloses all of the limitations as set forth above. Iwami does not explicitly disclose setting an upper limit of the number of normal stop times. The Examiner notes that selecting an upper limit of the number of normal stop times is an example of intended use. Patentability of product claims is based on the structure of the claimed product. Because the intended use does not provide any additional structure to the claimed fuel cell product, it does not provide any additional patentable distinctiveness to the claim. However, the fuel cell controller of Iwami is taken to be capable of being set with an upper limit of the number of normal stop times, particularly since it is already configured to count the number of normal stops as “Nc” (Iwami [0042]). As such, since the structure of the claimed product is disclosed by Iwami, the claim limitation is met.
Regarding Claim 7, Iwami discloses all of the limitations as set forth above. Iwami further discloses wherein the number of stop times includes a number of emergency stop times “Ne” (Iwami [0041]), number of emergency stops, in which the fuel cell system performs an emergency stop (Iwami [0041]), and an emergency stop is taken to be an example of an abnormal stop.
Regarding Claim 8
Regarding Claim 9, Iwami discloses all of the limitations as set forth above. Iwami further discloses wherein the number of stop times includes a number of emergency stop times “Ne” (Iwami [0041]), number of emergency stops, in which the fuel cell system performs an emergency stop (Iwami [0041]), and an emergency stop is taken to be an example of an abnormal stop, and fuel cell equipment in which an upper limit “Np” of the cumulative number of allowable emergency stops (Iwami [0041]) of the number of emergency stop times “Ne” is set (Iwami [0041]). Iwami does not explicitly disclose where the upper limit of the normal stop times is larger than the upper limit of the number of abnormal stop times. The Examiner notes that selecting an upper limit of the number of normal stop times to be larger than the upper limit of abnormal stop times (“Ne”) is an example of intended use. Patentability of product claims is based on the structure of the claimed product. Because the intended use does not provide any additional structure to the claimed fuel cell product, it does not provide any additional patentable distinctiveness to the claim. However, the fuel cell controller of Iwami is taken to be capable of being set with an upper limit of the number of normal stop times, particularly since it is already configured to count the number of normal stops as “Nc” (Iwami [0042]). As such, since the structure of the claimed product is disclosed by Iwami, the claim limitation is met.
Regarding Claim 10, Iwami discloses all of the claim limitations as set forth above. Iwami further discloses wherein the alarm issuing means “53” (Iwami [0042]), (output unit) is configured to output the information related to the number of stop times when the information related to the number of stop times satisfies a predetermined condition, in this case, is configured to issue an alarm when the cumulative number of allowable emergency stops is met (Iwami [0042]), reading on a predetermined condition. 
Regarding Claim 11, Iwami discloses an equipment management method (Iwami [0010]) comprising: managing information related to a number of stop times of a fuel cell system (Iwami 
Regarding Claim 12, Iwami discloses all of the claim limitations as set forth above. Iwami further discloses the outputting includes outputting the information related to the number of stop times when the information related to the number of stop times satisfies a predetermined condition, in this case, because it issues an alarm when the cumulative number of allowable emergency stops is met (Iwami [0042]), reading on a predetermined condition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami et al., (JP2015191863A original and machine translation filed with IDS dated 01/27/2020) hereinafter Iwami, as 1 above, and further in view of Kobayashi et al., (JP2014053177, see also machine translation attached) hereinafter Kobayashi.
Regarding Claim 2, Iwami discloses all of the limitations as set forth above. Iwami further discloses a remote control “6” with a display “62” (Iwami [0031]) reading on a management apparatus, because it can be operated to manage the fuel cell system (Iwami [0031]) and further can display information such as a warning from the alarm issuing means “53” (Iwami [0059]), reading on an output unit, configured to output the information related to the number of stop times (Iwami [0042]), where the display “62” of the management apparatus can display information such as a warning from the alarm issuing means “53” (Iwami [0059]), which is an example of a message transmitted by the output unit to the management apparatus, according to information related to the number of stops (Iwami [0059]). While Iwami discloses that the control is “remote”, and thus taken to be able to transmit and receive wireless transmission of data, it does not explicitly disclose how the output unit transmits data.
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a local area network (LAN) (Kobayashi [0036]), reading on a narrow area network. Kobayashi further teaches where this is a suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output unit in the fuel cell system of Iwami to utilize a suitable wireless transmission method, such as a local area network as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 
Regarding Claim 3, Iwami discloses all of the limitations as set forth above. Iwami further discloses a remote control “6” with a display “62” (Iwami [0031]) reading on a management apparatus, 
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a wide area network (WAN) (Kobayashi [0036]), reading on a wide area network. Kobayashi further teaches where this is a suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output unit in the fuel cell system of Iwami to utilize a suitable wireless transmission method, such as a wide area network as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 
Regarding Claim 13, Iwami discloses a remote control “6” with a display “62” (Iwami [0031]) reading on a management apparatus, because it can be operated to manage a fuel cell system (Iwami [0031]), and an alarm issuing means “53” (Iwami [0042]), reading on an output unit, configured to output the information related to the number of stop times (Iwami [0042]), where the display “62” of the management apparatus can display information such as a warning from the alarm issuing means “53” (Iwami [0059]), thus necessarily has a receiver in order to receive the data transmitted by the alarm 
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a local area network (LAN) (Kobayashi [0036]), reading on a narrow area network, or a wide area network (WAN) (Kobayashi [0036]). Kobayashi further teaches where this is a suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output unit in the fuel cell system of Iwami to utilize a suitable wireless transmission method, such as a local area network or wide area network as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 
Regarding Claim 14, Iwami discloses an equipment management system (Iwami [0001]) comprising a fuel cell system (Iwami [0003]), and a remote control “6” with a display “62” (Iwami [0031]) reading on a management apparatus, because it can be operated to manage the fuel cell system (Iwami [0031]), and a controller (control unit “5”, [0035]) configured to manage information related to a number of stop times of the fuel cell system (Iwami [0012]), because it counts the number of stops, and an alarm issuing means “53” (Iwami [0042]), reading on an output unit, configured to output the information related to the number of stop times (Iwami [0042]), where the display “62” of the management apparatus can display information such as a warning from the alarm issuing means “53” (Iwami [0059]), which is an example of a message transmitted by the output unit to the management apparatus, according to information related to the number of stops (Iwami [0059]). While Iwami 
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a local area network (LAN) (Kobayashi [0036]), reading on a narrow area network, or a wide area network (WAN) (Kobayashi [0036]). Kobayashi further teaches where this is a suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output unit in the fuel cell system of Iwami to utilize a suitable wireless transmission method, such as a local area network or wide area network as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KIRSTEN B TYSL/Examiner, Art Unit 1722 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722